Quillian, Judge.
The appellant was tried and convicted of interference with custody. An appeal was filed and the case is here for review. Held:
1. The appellant contends that there was a fatal variance between the allegata and probata because the indictment alleged that the appellant enticed the minor away from the lawful custody of June Elrod when at the time she was actually in the custody of Lenora Goodrum, a babysitter. This contention is without merit. The child was in June Elrod’s lawful custody and the fact that she had asked Lenora Goodrum to temporarily supervise the child would not affect this legal status of the child’s lawful custody. See in this connection Strouse v. Barron, 212 Ga. 777 (95 SE2d 791).
2. The remaining enumerations of error are without merit.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.

Weiner & Bazemore, Paul S. Weiner, for appellant.
Edward E. McGarity, District Attorney, for appellee.